In an action to recover damages for medical malpractice, etc., the defendants separately appeal from an order of the Supreme Court, Nassau County (Molloy, J.), dated October 12, 1990, which vacated its prior order of the same *648court, dated April 12, 1990, dismissing the complaint, and directed the Clerk to accept the plaintiffs’ certificate of readiness.
Ordered that the order is affirmed, without costs or disbursements.
The extension provided in CPLR 2103 (b) (2) constitutes legislative recognition of and compensation for delays inherent in mail delivery. That extension applies whether the actual number of days for responding is fixed by statute or by the court (see, Corradetti v Dales Used Cars, 102 AD2d 272) and whether the materials served constitute papers or the payment of costs. Based upon the application of the foregoing statutory provision to the facts of this case, we conclude that the plaintiffs complied with the provisions of an order of the Supreme Court, Nassau County, dated February 8, 1990, which directed their attorneys to pay costs in the sum of $2,500 to each of the law firms representing the defendants within 20 days after service upon them of a copy of that order. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.